65 F.3d 172
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.Charles Bradley GORE, Appellant,v.Jess ODOM, Sheriff, White County Detention Center, Searcy,Arkansas;  Kathy Spurlock, Captain, White County DetentionCenter, Searcy, Arkansas;  Eddie Ferry, Lt., White CountyDetention Center, Searcy, Arkansas;  Randy Scarborough,Jailer, White County Detention Center, Searcy, Arkansas;Larry Killough, Sr., Dr., White County Detention Center,Searcy, Arkansas, Appellees.
No. 95-1428.
United States Court of Appeals,Eighth Circuit.
Submitted:  Aug. 9, 1995.Filed:  Aug. 21, 1995.

Before WOLLMAN, MAGILL, and HANSEN, Circuit Judges.
PER CURIAM.


1
Charles Bradley Gore appeals from the district court's1 order dismissing his 42 U.S.C. Sec. 1983 complaint for failing to sufficiently allege deliberate indifference to his serious medical needs.  Having carefully reviewed the record, we conclude the district court correctly applied the law and an opinion would lack precedential value.  See 8th Cir.  R. 47B.


2
We also conclude Gore's argument on appeal that the district court abused its discretion in dismissing his complaint without ordering more specific pleadings, appointing counsel, and conducting an evidentiary hearing is meritless.  Gore never moved to further amend his complaint after being twice allowed to amend for specificity, never asked that he be appointed counsel, and does not have a right to an "evidentiary hearing" on the claims contained in his facially deficient complaint.


3
Accordingly, we affirm the judgment of the district court.



1
 The Honorable Henry L. Jones, Jr., United States Magistrate Judge for the Eastern District of Arkansas, to whom the case was referred for final disposition by consent of the parties pursuant to 28 U.S.C. Sec. 636(c)